COURT OF APPEALS
                                         FOR THE
                                 THIRD DISTRICT OF TEXAS
                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                          (512) 463-1733




Date:            April 4, 2013

Case Numbers: 03-12-00532-CR & 03-12-00533-CR
Trial Court Nos.: 68582 & 66455

Style:           Richard Allen Miller v. The State of Texas


You are hereby notified that the appellant’s motions to withdraw were granted on the date noted
above. Also, the enclosed opinion and judgments were sent this date to the following persons:


 The Honorable Martha J. Trudo                     Mr. Bob D. Odom
 District Judge, 264th District Court              Assistant District Attorney
 Bell County Courthouse                            P.O. Box 540
 P. O. Box 747                                     Belton, TX 76513
 Belton, TX 76513
                                                   The Honorable Lisa C. McMinn
 Ms. Catherine Ferguson-Gilbert                    State Prosecuting Attorney
 Howard & Gilbert                                  P. O. Box 13046
 Attorneys at Law                                  Austin, TX 78711
 914 S. Main Street, Suite E
 Copperas Cove, TX 76522                           The Honorable Shelia F. Norman
                                                   District Clerk
 Mr. Richard Allen Miller                          Bell County Courthouse
 TDCJ-ID #01803110                                 P. O. BOX 909
 Rufus H. Duncan Unit                              Belton, TX 76513-3296
 1502 S. First Street
 Diboll, TX 75941